Exhibit 10.25







EXECUTION VERSION




SETTLEMENT AGREEMENT




This settlement agreement (the “Agreement”), by and among SSG Advisors, LLC
(“SSG”), Chiron Financial LLC (“Chiron”) (SSG, together with Chiron, the
“Plaintiffs”) and Daybreak Oil and Gas, Inc. (“Daybreak”), Maximilian Resources,
LLC (“Maximilian”), Platinum Partners Credit Opportunities Master Fund, LP,
improperly named as Platinum Partners LP, (“Platinum”), and Zach Weiner
(“Weiner”) (Daybreak, together with, Maximilian, Platinum, and Weiner, the
“Defendants”) (Defendants, together with Plaintiffs, the “Parties”), in SSG
Advisors, LLC v. Daybreak Oil and Gas, Case No, 2016-79687, pending in the 215th
Judicial District of Harris County, Texas, sets forth the terms upon which the
Parties have agreed to settle the Plaintiff’s claims against the Defendants.

RECITALS




WHEREAS, on September 9, 2016, the Plaintiffs and Daybreak executed an
engagement agreement (the “Engagement Agreement”), and

WHEREAS, on November 17, 2016, the Plaintiffs made a demand on Defendants for
payment of amounts purportedly due and owing under the Engagement Agreement, and
commenced the above-referenced action against Defendants (the “Lawsuit”),
alleging that Daybreak breached the Engagement Agreement and alleging that
Maximilian, Platinum, and Weiner tortuously interfered with Plaintiffs’ contract
with Daybreak (the “Plaintiff’s Claims”);

WHEREAS, the Defendants deny liability; and

WHEREAS, the Parties have determined to resolve their disputes on the terms and
subject to the conditions set forth in this Agreement; and




NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is stipulated and agreed by and between the Parties,
as follows:




1.

The recitals set forth above are incorporated herein by reference.

2.

Consideration: In full and final settlement and satisfaction of the Plaintiffs’
Claims and all other claims or losses of whatsoever kind or character that the
Plaintiffs have, or may ever have had, against any Defendant, Daybreak, on
behalf and for the benefit of itself and all other Defendants shall pay to the
Plaintiffs, as consideration for this Agreement, the sum of $215,000 (the
“Settlement Sum”). The Settlement Sum shall be payable by wire transfer to the
account identified on Exhibit 1 (the “Payment”). The Settlement Sum consists of
the only payments to be made to Plaintiffs. No Further Payments will be made
other than the ones outlined above.




3.

Releases:

a.

Release of Defendants. Effective upon the Plaintiffs’ receipt of a fully
executed copy of this Agreement and the Payment, the Plaintiffs, on behalf of
themselves, and each of their predecessors, successors, parents, subsidiaries,
divisions, affiliates, assigns, and any of their current or former agents,
directors, officers, employees, consultants, committees, fiduciaries,
representatives, attorneys, and all persons and entities acting by, through,
under or in concert with any of them currently or in the past, release, acquit,
and discharges the Defendants, and their successors and assigns, and each of
their predecessors, parents, subsidiaries, divisions,





1







--------------------------------------------------------------------------------

affiliates, and any of their current or former agents, directors, officers,
employees, consultants, committees, fiduciaries, representatives, and attorneys
of and from the Plaintiffs’ Claims and any and all known and unknown charges,
complaints, claims, grievances, liabilities, obligations, promises, agreements,
damages, actions, causes of action, suits, rights, demands, costs, losses,
debts, penalties, fees, expenses (including attorneys' fees and costs actually
incurred) and punitive damages, of any nature whatsoever, known or unknown, and
whether asserted or unasserted, which any Plaintiff has, or may have had,
against any Defendant, whether or not apparent or yet to be discovered, or which
may hereafter develop, for any acts or omissions related to or arising from the
Plaintiff’s Claims and the Engagement Agreement or any other business dealings
between any Plaintiff and Daybreak on or prior to the date hereof; provided,
however, that nothing contained herein shall be deemed to release any
obligations the Defendants have under this Agreement.

b.

Release of Plaintiffs. Effective upon the Defendants’ receipt of a fully
executed copy of this Agreement, each of the Defendants, on behalf of himself or
itself, and its or his predecessors, successors, parents, subsidiaries,
divisions, affiliates, assigns, and any of its current or former agents,
directors, officers, employees, consultants, committees, fiduciaries,
representatives, attorneys, and all persons and entities acting by, through,
under or in concert with it currently or in the past, release, acquit, and
discharges the Plaintiffs, and their successors and assigns, of and from any and
all known and unknown charges, complaints, claims, grievances, liabilities,
obligations, promises, agreements, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts, penalties, fees, expenses (including
attorneys' fees and costs actually incurred) and punitive damages, of any nature
whatsoever, known or unknown, and whether asserted or unasserted, which it has,
or may have had, against any Plaintiff, whether or not apparent or yet to be
discovered, or which may hereafter develop, for any acts or omissions related to
or arising from the Plaintiff’s Claims and the Engagement Agreement or any other
business dealings between any Plaintiff and Daybreak on or prior to the date
hereof;  provided, however, that nothing contained herein shall be deemed to
release any obligations the Plaintiffs have under this Agreement.

4.

Release Binding: The Agreement shall be binding on the Parties and their
administrators, representatives, executors, successors, parents, subsidiaries,
divisions, affiliates, and any of their current or former agents, directors,
officers, employees, consultants, committees, fiduciaries, representatives,
attorneys, and all persons and entities acting by, through, under or in concert
with any of them currently or in the past, and shall inure to the benefit of
their, administrators, representatives, executors, successors, parents,
subsidiaries, divisions, affiliates, and any of their current or former agents,
directors, officers, employees, consultants, committees, fiduciaries,
representatives, attorneys, and all persons and entities acting by, through,
under or in concert with any of them currently or in the past. Further, each
party represents and warrants that it currently knows of no existing act or
omission by any other party that may constitute a claim or liability excluded
from the release in Section 3 above.

5.

Knowing and Voluntary Release: Each person signing this Agreement represents and
warrants that he/she has been duly authorized and has the requisite authority to
execute and deliver this Agreement on behalf of such party, to bind his or her
respective client or clients to the terms and conditions of this Agreement, if
applicable, and to act with respect to the rights and claims that are being
altered or otherwise affected by this Agreement. Further, the Parties represent
and agree that they have knowingly and voluntarily entered into this Agreement,
that they have been given a reasonable period of time to discuss all aspects of
this Agreement and the effect of the Agreement with their attorneys, and that
they fully understand all of the provisions of the Agreement.

6.

No Admission of Wrongdoing: The Parties acknowledge that this Agreement is a
compromise of disputed claims and that neither admits, and each expressly
denies, any liability on its part.

7.

Dismissal of Lawsuit: Promptly upon the Plaintiff’s receipt of (i) the Initial
Payment; and (ii) the Parties’ receipt of a fully executed copy of this
Agreement, the Plaintiff shall file a stipulation of dismissal of the Lawsuit
with prejudice and take whatever other actions are necessary to ensure that the
Lawsuit is dismissed in its entirety as to all the Defendants, with prejudice
and without costs or fees, including without limitation the filing of a notice
of non-suit with prejudice of the lawsuit within three days of their receipt of
the Initial Payment.





2







--------------------------------------------------------------------------------



8.

Termination of Engagement Agreement:  For the avoidance of doubt, the Engagement
Agreement, including any and all terms of the Engagement Agreement that by their
terms survive termination of such agreement, is terminated effective upon the
Plaintiff’s receipt of (i) the Initial Payment; and (ii) the Parties’ receipt of
a fully executed copy of this Agreement.

9.

Confidentiality: The Parties agree to keep the terms of this Agreement and all
confidential or proprietary information of, in the case of the Plaintiffs, the
Defendants, and in the case of the Defendants, the Plaintiffs, and in its
possession completely confidential (such information, “Confidential
Information”). The Parties agree that they will not disclose the contents of
this Agreement, including the amounts of monetary payments, or any other
Confidential Information to anyone other than their respective legal and
financial advisors, pursuant to an appropriate order from a court or other
entity with competent jurisdiction, or pursuant to applicable law, rule or
regulation, including but not limited to securities law disclosure requirements.
Nothing in this Section 9 of the Agreement shall be construed to limit a Party’s
right to bring an action to enforce the terms of this Agreement.

10.

Taxes. The Plaintiffs shall be solely responsible for, and are legally bound to
make payment of, any taxes determined to be due and owing (including penalties
and interest related thereto) by it to any federal, state, local or regional
taxing authority as a result of the payment of the Settlement Sum.

11.

No Transfers or Assignments: The Parties represent that they have not
transferred or assigned to any person or entity any claim related to this
Agreement or any portion thereof, or any interest therein.

12.

Forum and Construction; Venue: This Agreement shall, in all respects, be
interpreted, enforced, and governed under the laws of the State of Texas, and
the Parties waive the application of any conflicts of laws principles of any and
all states or other jurisdictions.  The language of this Agreement shall, in all
cases, be construed as a whole, according to its fair meaning, and not strictly
for, or against, any of the Parties. Further, the Parties agree that any action
relating to enforcement of this Agreement shall be brought in the state or
federal courts of Harris County, Texas.

13.

Enforceability: In the event that an action is commenced by any party to enforce
the provisions of this Agreement, the prevailing party shall be entitled to an
award, in addition to any other claims or damages, of its costs and expenses
including attorney’s fees in connection with said action.

14.

New or Different Facts: No Effect. Except as provided herein, this Agreement
shall be, and remain, in effect despite any alleged breach of this Agreement or
the discovery or existence of any new or additional fact, or any fact different
from that which any Party now knows or believes to be true.




15.

Severability: Should a court declare or determine that any provision of this
Release is illegal or invalid, the validity of the remaining parts, terms or
provisions of this Release will not be affected and any illegal or invalid part,
term, or provision will be deemed to not be a part of this Agreement.

16.

Execution: This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall deemed one
and the same instrument.

17.

Entire Agreement; Modification: This Agreement sets forth the entire agreement
between the Parties pertaining to the subject matter in this Agreement, and
fully supersedes any and all prior agreements or understandings between the
Parties pertaining to the subject matter in this Agreement. No modification of
this Agreement will be valid unless it is in writing identified as an amendment
to the Agreement and is signed by all of the Parties.

18.

Closing: The settlement shall be conditioned upon, and closed, simultaneously by
the exchange of the consideration to be paid with the executed Agreement. In the
event the consideration is not funded, then the Agreement is void and without
effect.

*The remainder of the page has been left intentionally blank.  The signature
page follows.*





3







--------------------------------------------------------------------------------




Dated: December 23, 2016.




SSG ADVISORS, LLC

 

 

 

 

By:

 

 

 

 

/s/ MARK E. CHESEN

 

 

Name:

Mark E. Chesen

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

CHIRON FINANCIAL LLC

 

 

 

 

By:

 

 

 

 

/s/ JAY H. KRASOFF

 

 

Name:

Jay H. Krasoff

 

 

Title:

Manager

 

 

 

 

 

DAYBREAK OIL AND GAS, INC.

 

 

 

 

By:

 

 

 

 

/s/ JAMES F. WESTMORELAND

 

 

Name:

James F. Westmoreland

 

 

Title:

President

 

 

 

 

 

PLATINUM PARTNERS CREDIT

OPPORTUNITIES MASTER FUND, LP.

 

 

 

 

By:

 

 

 

 

/s/ BURT SCHWARTZ, as Receiver

 

 

Name:

Burt Schwartz

 

 

Title:

Receiver

 

 

 

 

 

MAXIMILIAN RESOURCES, LLC

 

 

 

 

By:

 

 

 

 

/s/ BURT SCHWARTZ, as Receiver

 

 

Name:

Burt Schwartz

 

 

Title:

Receiver

 

 

 

 

 

ZACH WEINER

 

 

 

 

By:

 

 

 

 

/s/ ZACH WEINER

 

 

Name:

Zach Weiner

 




















4





